                                                                                            Electronically Filed - New Madrid - January 09, 2020 - 12:59 PM
 Case: 1:20-cv-00136-SNLJ Doc. #: 1-1 Filed: 06/17/20 Page: 1 of 16 PageID #: 6
                                                                       20NM-CV00014

        IN THE CIRCUIT COURT OF NEW MADRID COUNTY, MISSOURI

BRIAN A. BURTON                          )
                                         )
             Plaintiff,                  )
                                         )
      vs.                                )      Case No:
                                         )
SWIFT TRANSPORTATION                     )      Jury Trial Demanded
COMPANY                                  )
Serve:                                   )
National Registered Agents, Inc.         )
2200 South 75th Ave.                     )
Phoenix, AZ 85038                        )
                                         )
and                                      )
                                         )
CHARLES A. HARRIS,                       )
290 Waldengreen,                         )
Raeford, NC 28736                        )
                                         )
             Defendants.                 )

                                       PETITION

      Come now Plaintiff, Brian Burton, by and through his attorneys, Cook, Barkett,

Ponder & Wolz, L.C., and for his cause of action against the Defendants, hereby state to

the Court as follows:

      1.     At all times relevant hereto Plaintiff was and is a resident of Springfield,

State of Tennessee.

      2.     Defendant Swift Transportation Company of Arizona, LLC (hereinafter

“Swift Transportation”), is and was at all times relevant hereto a corporation duly

organized and existing under the laws of the State of Arizona with its headquarters

located at Phoenix Arizona.

      3.     Defendant Charles Harris is and was at all times relevant hereto a resident



                                                                            EXHIBIT A
                                                                                           Electronically Filed - New Madrid - January 09, 2020 - 12:59 PM
 Case: 1:20-cv-00136-SNLJ Doc. #: 1-1 Filed: 06/17/20 Page: 2 of 16 PageID #: 7




of Raeford, State of North Carolina, and may be found for service of process at his

residence address of 290 Waldengreen, Raeford, NC 28736.

       4.     On or about the 29th day of January, 2016, Defendant Swift Transportation,

by and through its agents and employees or leased operators, was driving a 2016

Kenworth Model T680 tractor and trailer attachment on Northbound Interstate 55 in

New Madrid County, Missouri.

       5.     At all times relevant herein, Charles Harris was acting as the agent,

employee or leased operator for Swift Transportation.

       6.     At approximately 2:43 p.m. Defendant Charles Harris was operating a

2016 Kenworth Model T680 tractor and trailer attachment owned by Defendant Swift

Transportation Northbound I-55.

       7.     At that time and place Defendant Charles Harris caused his motor vehicle

to collide with Plaintiff Brian Burton's vehicle.

                                         COUNT I

                       PLAINTIFF BRIAN BURTON'S CLAIM
                     AGAINST DEFENDANT CHARLES HARRIS

       8.     Plaintiff Brian Burton realleges and reincorporates herein by reference

Paragraphs 1 through 7 of this Petition as if fully set forth herein verbatim.

       9.     Charles Harris was negligent in that:

              (a)    He violated federal regulations governing the operation of over-
                     the-road trucks.

              (b)    He followed too closely other vehicles lawfully on the road.

              (c)    He operated his vehicle too fast for the conditions there and

                                              2
                                                                                          Electronically Filed - New Madrid - January 09, 2020 - 12:59 PM
 Case: 1:20-cv-00136-SNLJ Doc. #: 1-1 Filed: 06/17/20 Page: 3 of 16 PageID #: 8




                     then present.

              (d)    He failed to yield the right of way.

              (e)    He failed to exercise the highest degree of care.

       10.    As a direct and proximate result of the negligence of Defendant Charles

Harris stated hereinabove, Plaintiff Brian Burton was seriously injured in that the

muscles, ligaments, bones, and spine of Plaintiff's back and neck were bruised,

contused, twisted, stretched, and broken, all of which caused and continues to cause

great pain and suffering.

       11.    As a further direct and proximate result of the negligence of Defendant

Charles Harris stated hereinabove, Plaintiff Brian Burton was, because of his injuries,

forced to incur reasonable and necessary medical expenses for surgical repair,

rehabilitation, and the like. Such medical expenses are ongoing.

       12.    As a further direct and proximate result of the negligence of Defendant

Charles Harris stated hereinabove, Plaintiff Brian Burton was forced to lose wages and

such losses will continue into the future.

       WHEREFORE, Plaintiff Brian Burton prays the Court for its Order granting

judgment against Defendant Charles Harris in an amount the Court deems fair and

reasonable in excess of Twenty-Five Thousand Dollars ($25,000.00), for his costs herein

expended, and for any other remedy the Court deems just in the premises.

                                        COUNT II

                     PLAINTIFF BRIAN BURTON'S CLAIM
                AGAINST DEFENDANT SWIFT TRANSPORTATION
                        COMPANY OF ARIZONA, LLC

                                             3
                                                                                           Electronically Filed - New Madrid - January 09, 2020 - 12:59 PM
 Case: 1:20-cv-00136-SNLJ Doc. #: 1-1 Filed: 06/17/20 Page: 4 of 16 PageID #: 9




       13.    Plaintiff Brian Burton realleges and reincorporates herein by reference

Paragraphs 1 through 7 of this Petition as if fully set forth herein verbatim.

       14.    Defendant Swift Transportation was negligent in that:

       (a)    Through the actions of its agent, Charles Harris, Defendant Swift
              Transportation operated its vehicle in a negligent manner as outlined
              in paragraph 10.

       (b)    Defendant Swift Transportation failed to properly maintain its trailer
              or tractor.

       15.    As a direct and proximate result of the negligence of Defendant Swift

Transportation stated hereinabove, Plaintiff Brian Burton was seriously injured in that

the muscles, ligaments, bones, and spine of Plaintiff's back and neck were bruised,

contused, twisted, stretched, and broken, all of which caused and continues to cause

great pain and suffering.

       16.    As a further direct and proximate result of the negligence of Defendant

Swift Transportation stated hereinabove, Plaintiff Brian Burton was, because of his

injuries, forced to incur reasonable and necessary medical expenses for surgical repair,

rehabilitation, and the like. Such medical expenses are ongoing.

       17.    As a further direct and proximate result of the negligence of Defendant

Swift Transportation stated hereinabove, Plaintiff Brian Burton was forced to lose

wages and such losses will continue into the future.

       WHEREFORE, Plaintiff Brian Burton prays the Court for its Order granting

judgment against Defendant Swift Transportation Company of Arizona, LLC in an

amount the Court deems fair and reasonable in excess of Twenty-Five Thousand

                                             4
                                                                                          Electronically Filed - New Madrid - January 09, 2020 - 12:59 PM
Case: 1:20-cv-00136-SNLJ Doc. #: 1-1 Filed: 06/17/20 Page: 5 of 16 PageID #: 10




Dollars ($25,000.00), for his costs herein expended, and for any other remedy the Court

deems just in the premises.

                                        Respectfully submitted,

                                        COOK, BARKETT, PONDER & WOLZ, L.C


                                        By: ___/s/_Matthew D. Glenn______________
                                               Matthew D. Glenn       #53671
                                               1610 North Kingshighway, Suite 201
                                               P. O. Box 1180
                                               Cape Girardeau, MO 63702-1180
                                               PH:    573-335-6651
                                               FAX: 573-335-6182
                                               Email: mglenn@cbpw-law.com
                                               Attorney for Plaintiff




                                           5
           Case: 1:20-cv-00136-SNLJ Doc. #: 1-1 Filed: 06/17/20 Page: 6 of 16 PageID #: 11

              IN THE 34TH JUDICIAL CIRCUIT, NEW MADRID COUNTY, MISSOURI

 Judge or Division:                                          Case Number: 20NM-CV00014
 WILLIAM EDWARD REEVES
 Plaintiff/Petitioner:                                       Plaintiff’s/Petitioner’s Attorney/Address:
 BRIAN ANTHONY BURTON                                        ANDREW RICHARD TARRY
                                                             815 INDEPENDENCE
                                                       vs.   CAPE GIRARDEAU, MO 63701
 Defendant/Respondent:                                       Court Address:
 SWIFT TRANSPORTATION COMPANY                                New Madrid Court House
 Nature of Suit:                                             450 Main Street
 CC Pers Injury-Vehicular                                    NEW MADRID, MO 63869                                         (Date File Stamp)
                           Summons for Personal Service Outside the State of Missouri
                                                        (Except Attachment Action)
  The State of Missouri to:     SWIFT TRANSPORTATION COMPANY
                                Alias:
  2200 S. 75TH AVENUE
  PHOENIX, AZ 85049

     COURT SEAL OF              You are summoned to appear before this court and to file your pleading to the petition, copy of
                                which is attached, and to serve a copy of your pleading upon the attorney for the
                                plaintiff/petitioner at the above address all within 30 days after service of this summons upon
                                you, exclusive of the day of service. If you fail to file your pleading, judgment by default will be
                                taken against you for the relief demanded in this action.
                                          3/16/20
                               ___________________________________                 _______________________________________________
   NEW MADRID COUNTY                                Date                                                Clerk by:/s/Jo Crockett
                               Further Information:
                                                Officer’s or Server’s Affidavit of Service
     I certify that:
     1. I am authorized to serve process in civil actions within the state or territory where the above summons was served.
     2. My official title is __________________________________ of ______________________ County, ________________ (state).
     3. I have served the above summons by: (check one)
                delivering a copy of the summons and a copy of the petition to the defendant/respondent.
                leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the
                defendant/respondent with _________________________________, a person of the defendant’s/respondent’s family
                over the age of 15 years who permanently resides with the defendant/respondent.
                (for service on a corporation) delivering a copy of the summons and a copy of the petition to
                __________________________________________ (name) ___________________________________________ (title).
                 other: ___________________________________________________________________________________________.
     Served at ______________________________________________________________________________________ (address)
     in _____________________________County, _______________ (state), on _______________ (date) at ____________ (time).

     _________________________________________________                           ______________________________________________________
                   Printed Name of Sheriff or Server                                             Signature of Sheriff or Server
                              Subscribed and sworn to before me this ___________ (day) ______________ (month) _________ (year).
                                I am: (check one)   the clerk of the court of which affiant is an officer.
                                                    the judge of the court of which affiant is an officer.
                                                    authorized to administer oaths in the state in which the affiant served the above
          (Seal)
                                                     summons. (use for out-of-state officer)
                                                     authorized to administer oaths. (use for court-appointed server)
                                                                            __________________________________________________________
                                                                                                Signature and Title
    Service Fees
    Summons        $___________________
    Non Est        $___________________
    Mileage        $___________________ (_______________miles @ $ _______ per mile)
    Total          $___________________
                              See the following page for directions to officer making return on service of summons.




OSCA (07-18) SM60 (SMOS) For Court Use Only: Document ID# 20-SMOS-13              1 of 2 (20NM-CV00014)           Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                                          506.500, 506.510 RSMo
           Case: 1:20-cv-00136-SNLJ Doc. #: 1-1 Filed: 06/17/20 Page: 7 of 16 PageID #: 12
                            Directions to Officer Making Return on Service of Summons

     A copy of the summons and a copy of the motion must be served on each defendant/respondent. If any
     defendant/respondent refuses to receive the copy of the summons and motion when offered, the return shall be
     prepared accordingly so as to show the offer of the officer to deliver the summons and motion and the
     defendant’s/respondent’s refusal to receive the same.

     Service shall be made: (1) On Individual. On an individual, including an infant or incompetent person not having a
     legally appointed guardian, by delivering a copy of the summons and motion to the individual personally or by
     leaving a copy of the summons and motion at the individual’s dwelling house or usual place of abode with some
     person of the family over 15 years of age who permanently resides with the defendant/respondent, or by delivering
     a copy of the summons and petition to an agent authorized by appointment or required by law to receive service of
     process; (2) On Guardian. On an infant or incompetent person who has a legally appointed guardian, by delivering
     a copy of the summons and motion to the guardian personally; (3) On Corporation, Partnership or Other
     Unincorporated Association. On a corporation, partnership or unincorporated association, by delivering a copy of
     the summons and motion to an officer, partner, or managing or general agent, or by leaving the copies at any
     business office of the defendant/respondent with the person having charge thereof or by delivering copies to its
     registered agent or to any other agent authorized by appointment or required by law to receive service of process;
     (4) On Public or Quasi-Public Corporation or Body. Upon a public, municipal, governmental or quasi-public
     corporation or body in the case of a county, to the mayor or city clerk or city attorney in the case of a city, to the
     chief executive officer in the case of any public, municipal, governmental, or quasi-public corporation or body or to
     any person otherwise lawfully so designated.

     Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or
     territory where such service is made.

     Service may be made in any state or territory of the United States. If served in a territory, substitute the word
     “territory” for the word “state.”

     The office making the service must swear an affidavit before the clerk, deputy clerk, or judge of the court of which
     the person is an officer or other person authorized to administer oaths. This affidavit must state the time, place, and
     manner of service, the official character of the affiant, and the affiant’s authority to serve process in civil actions
     within the state or territory where service is made.

     Service must be made less than 10 days nor more than 30 days from the date the defendant/respondent is to
     appear in court. The return should be made promptly, and in any event so that it will reach the Missouri court within
     30 days after service.




OSCA (07-18) SM60 (SMOS) For Court Use Only: Document ID# 20-SMOS-13      2 of 2 (20NM-CV00014)        Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                               506.500, 506.510 RSMo
           Case: 1:20-cv-00136-SNLJ Doc. #: 1-1 Filed: 06/17/20 Page: 8 of 16 PageID #: 13

              IN THE 34TH JUDICIAL CIRCUIT, NEW MADRID COUNTY, MISSOURI

 Judge or Division:                                          Case Number: 20NM-CV00014
 WILLIAM EDWARD REEVES
 Plaintiff/Petitioner:                                       Plaintiff’s/Petitioner’s Attorney/Address:
 BRIAN ANTHONY BURTON                                        ANDREW RICHARD TARRY
                                                             815 INDEPENDENCE
                                                       vs.   CAPE GIRARDEAU, MO 63701
 Defendant/Respondent:                                       Court Address:
 SWIFT TRANSPORTATION COMPANY                                New Madrid Court House
 Nature of Suit:                                             450 Main Street
 CC Pers Injury-Vehicular                                    NEW MADRID, MO 63869                                        (Date File Stamp)
                           Summons for Personal Service Outside the State of Missouri
                                                        (Except Attachment Action)
  The State of Missouri to: CHARLES A HARRIS
                            Alias:
  290 WALDENGREEN
  RAEFORD, NC 28736

     COURT SEAL OF             You are summoned to appear before this court and to file your pleading to the petition, copy of
                               which is attached, and to serve a copy of your pleading upon the attorney for the
                               plaintiff/petitioner at the above address all within 30 days after service of this summons upon
                               you, exclusive of the day of service. If you fail to file your pleading, judgment by default will be
                               taken against you for the relief demanded in this action.
                                           3/16/20
                               ___________________________________                _______________________________________________
   NEW MADRID COUNTY                                Date                                               Clerk by:/s/Jo Crockett
                               Further Information:
                                                Officer’s or Server’s Affidavit of Service
     I certify that:
     1. I am authorized to serve process in civil actions within the state or territory where the above summons was served.
     2. My official title is __________________________________ of ______________________ County, ________________ (state).
     3. I have served the above summons by: (check one)
                delivering a copy of the summons and a copy of the petition to the defendant/respondent.
                leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the
                defendant/respondent with _________________________________, a person of the defendant’s/respondent’s family
                over the age of 15 years who permanently resides with the defendant/respondent.
                (for service on a corporation) delivering a copy of the summons and a copy of the petition to
                __________________________________________ (name) ___________________________________________ (title).
                 other: ___________________________________________________________________________________________.
     Served at ______________________________________________________________________________________ (address)
     in _____________________________County, _______________ (state), on _______________ (date) at ____________ (time).

     _________________________________________________                          ______________________________________________________
                   Printed Name of Sheriff or Server                                            Signature of Sheriff or Server
                             Subscribed and sworn to before me this ___________ (day) ______________ (month) _________ (year).
                               I am: (check one)   the clerk of the court of which affiant is an officer.
                                                   the judge of the court of which affiant is an officer.
                                                   authorized to administer oaths in the state in which the affiant served the above
          (Seal)
                                                    summons. (use for out-of-state officer)
                                                    authorized to administer oaths. (use for court-appointed server)
                                                                            __________________________________________________________
                                                                                                Signature and Title
    Service Fees
    Summons        $___________________
    Non Est        $___________________
    Mileage        $___________________ (_______________miles @ $ _______ per mile)
    Total          $___________________
                             See the following page for directions to officer making return on service of summons.




OSCA (07-18) SM60 (SMOS) For Court Use Only: Document ID# 20-SMOS-14             1 of 2 (20NM-CV00014)           Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                                         506.500, 506.510 RSMo
           Case: 1:20-cv-00136-SNLJ Doc. #: 1-1 Filed: 06/17/20 Page: 9 of 16 PageID #: 14
                            Directions to Officer Making Return on Service of Summons

     A copy of the summons and a copy of the motion must be served on each defendant/respondent. If any
     defendant/respondent refuses to receive the copy of the summons and motion when offered, the return shall be
     prepared accordingly so as to show the offer of the officer to deliver the summons and motion and the
     defendant’s/respondent’s refusal to receive the same.

     Service shall be made: (1) On Individual. On an individual, including an infant or incompetent person not having a
     legally appointed guardian, by delivering a copy of the summons and motion to the individual personally or by
     leaving a copy of the summons and motion at the individual’s dwelling house or usual place of abode with some
     person of the family over 15 years of age who permanently resides with the defendant/respondent, or by delivering
     a copy of the summons and petition to an agent authorized by appointment or required by law to receive service of
     process; (2) On Guardian. On an infant or incompetent person who has a legally appointed guardian, by delivering
     a copy of the summons and motion to the guardian personally; (3) On Corporation, Partnership or Other
     Unincorporated Association. On a corporation, partnership or unincorporated association, by delivering a copy of
     the summons and motion to an officer, partner, or managing or general agent, or by leaving the copies at any
     business office of the defendant/respondent with the person having charge thereof or by delivering copies to its
     registered agent or to any other agent authorized by appointment or required by law to receive service of process;
     (4) On Public or Quasi-Public Corporation or Body. Upon a public, municipal, governmental or quasi-public
     corporation or body in the case of a county, to the mayor or city clerk or city attorney in the case of a city, to the
     chief executive officer in the case of any public, municipal, governmental, or quasi-public corporation or body or to
     any person otherwise lawfully so designated.

     Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or
     territory where such service is made.

     Service may be made in any state or territory of the United States. If served in a territory, substitute the word
     “territory” for the word “state.”

     The office making the service must swear an affidavit before the clerk, deputy clerk, or judge of the court of which
     the person is an officer or other person authorized to administer oaths. This affidavit must state the time, place, and
     manner of service, the official character of the affiant, and the affiant’s authority to serve process in civil actions
     within the state or territory where service is made.

     Service must be made less than 10 days nor more than 30 days from the date the defendant/respondent is to
     appear in court. The return should be made promptly, and in any event so that it will reach the Missouri court within
     30 days after service.




OSCA (07-18) SM60 (SMOS) For Court Use Only: Document ID# 20-SMOS-14      2 of 2 (20NM-CV00014)        Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                               506.500, 506.510 RSMo
                                                                                               Electronically Filed - New Madrid - March 16, 2020 - 11:11 AM
Case: 1:20-cv-00136-SNLJ Doc. #: 1-1 Filed: 06/17/20 Page: 10 of 16 PageID #: 15




            IN THE CIRCUIT COURT OF NEW MADRID COUNTY, MISSOURI

BRIAN A. BURTON,                          )
                                          )
                      Plaintiff,          )
                                          )
v.                                        ) CASE NO. 20NM-CV00014
                                          )
SWIFT TRANSPORTATION                      )
COMPANY,                                  )
                                          )
REGISTERED AGENT:                         )
National Registered Agents, Inc.          )
2200 South 75th Ave.                      )
Phoenix, AZ 85038                         )
                                          )
and                                       )
                                          )
CHARLES A. HARRIS,                        )
290 Waldengreen                           )
Raeford, NC 28736                         )
                                          )
                      Defendants.         )


                                   ENTRY OF APPEARANCE

Dear Judge / Clerk,

Please issue a summons to be served to Registered Agent: National Registered Agents, Inc. at

2200 South 75th Avenue – Phoenix, AZ 85038 and a second summons to be served to Mr.

Charles A. Harris at 290 Waldengreen – Raeford, NC 28736.

                                                 Respectfully,

                                                 TARRY LAW FIRM, L.L.C.


                                                  /s/ Andrew R. Tarry
                                                 Andrew R. Tarry - No. 53061
                                                 815 Independence
                                                 Cape Girardeau, Missouri 63703
                                                 573-651-8644 Telephone
                                                 573-651-8636 Facsimile
                                                                                   Electronically Filed - New Madrid - March 16, 2020 - 11:11 AM
Case: 1:20-cv-00136-SNLJ Doc. #: 1-1 Filed: 06/17/20 Page: 11 of 16 PageID #: 16




                                           tarrylawfirm@sbcglobal.net
                                           Attorney for Plaintiff
                                                                                                 Electronically Filed - New Madrid - March 04, 2020 - 12:03 PM
Case: 1:20-cv-00136-SNLJ Doc. #: 1-1 Filed: 06/17/20 Page: 12 of 16 PageID #: 17




          IN THE CIRCUIT COURT OF NEW MADRID COUNTY, MISSOURI

BRIAN A. BURTON,                            )
                                            )
                     Plaintiff,             )
                                            )
vs.                                         )      Case No.: 20NM-CV00014
                                            )      JURY TRIAL DEMANDED
SWIFT TRANSPORTATION                        )
COMPANY and CHARLES A.                      )
HARRIS,                                     )
                                            )
                     Defendants.            )

                                  MOTION TO WITHDRAW

       COMES NOW Matthew D. Glenn of Cook, Barkett, Ponder & Wolz, L.C. and

moves to withdraw as attorney for Plaintiff, for the reason that he has retained Andrew

R. Tarry to represent him in this matter.

       WHEREFORE, counsel respectfully prays for an Order allowing Matthew D.

Glenn to withdraw from representation of Plaintiff in this cause.

                                            Respectfully submitted,

                                            COOK, BARKETT, PONDER & WOLZ, L.C

                                            By: ___/s/Matthew D. Glenn______________
                                                   Matthew D. Glenn      #53671
                                                   1610 North Kingshighway, Suite 201
                                                   Cape Girardeau, MO 63702-1180
                                                   PH: 573-335-6651 FAX: 573-335-6182
                                                   Email: mglenn@cbpw-law.com

                                  CERTIFICATE OF SERVICE

     The undersigned certifies that on March 4, 2020, the foregoing instrument was filed
electronically with the Clerk of the Court for Cape Girardeau County to be served by operation
of the Court’s electronic filing system upon the attorneys of record.

                                            By: ___/s/Matthew D. Glenn__________
                                                                                        Electronically Filed - New Madrid - January 28, 2020 - 11:52 AM
Case: 1:20-cv-00136-SNLJ Doc. #: 1-1 Filed: 06/17/20 Page: 13 of 16 PageID #: 18



            IN THE CIRCUIT COURT OF NEW MADRID COUNTY, MISSOURI

BRIAN A. BURTON,                              )
                                              )
                       Plaintiff,             )
                                              )
v.                                            ) CASE NO. 20NM-CV00014
                                             )
SWIFT TRANSPORTATION                         )
COMPANY,                                     )
                                             )
REGISTERED AGENT:                            )
National Registered Agents, Inc.             )
2200 South 75th Ave.                         )
Phoenix, AZ 85038                            )
                                             )
and                                          )
                                             )
CHARLES A. HARRIS,                           )
290 Waldengreen                              )
Raeford, NC 28736                            )
                                             )
                       Defendants.           )



                                    ENTRY OF APPEARANCE

       COMES NOW Andrew R. Tarry, Attorney at Law, of the Tarry Law Firm, L.L.C., and

hereby enters his appearance on behalf of the Plaintiff, Brian A. Burton.

                                                     TARRY LAW FIRM, L.L.C.


                                                      /s/ Andrew R. Tarry_______
                                                     Andrew R. Tarry - No. 53061
                                                     815 Independence
                                                     Cape Girardeau, Missouri 63703
                                                     573-651-8644 Telephone
                                                     573-651-8636 Facsimile
                                                     tarrylawfimi@,sbcglobal.net
                                                     Attorney for Defendant
                                                                                                 Electronically Filed - New Madrid - March 04, 2020 - 12:03 PM
Case: 1:20-cv-00136-SNLJ Doc. #: 1-1 Filed: 06/17/20 Page: 14 of 16 PageID #: 19




           IN THE CIRCUIT COURT OF NEW MADRID COUNTY, MISSOURI

BRIAN A. BURTON,                            )
                                            )
                     Plaintiff,             )
                                            )
vs.                                         )      Case No.: 20NM-CV00014
                                            )      JURY TRIAL DEMANDED
SWIFT TRANSPORTATION                        )
COMPANY and CHARLES A.                      )
HARRIS,                                     )
                                            )
                     Defendants.            )

                                  MOTION TO WITHDRAW

       COMES NOW Matthew D. Glenn of Cook, Barkett, Ponder & Wolz, L.C. and

moves to withdraw as attorney for Plaintiff, for the reason that he has retained Andrew

R. Tarry to represent him in this matter.

       WHEREFORE, counsel respectfully prays for an Order allowing Matthew D.

Glenn to withdraw from representation of Plaintiff in this cause.

                                            Respectfully submitted,
Motion for leave to
withdraw                                    COOK, BARKETT, PONDER & WOLZ, L.C
granted.

                                            By: ___/s/Matthew D. Glenn______________
W. Edward Reeves                                   Matthew D. Glenn      #53671
Circuit Judge                                      1610 North Kingshighway, Suite 201
3/5/2020
                                                   Cape Girardeau, MO 63702-1180
                                                   PH: 573-335-6651 FAX: 573-335-6182
                                                   Email: mglenn@cbpw-law.com

                                  CERTIFICATE OF SERVICE

     The undersigned certifies that on March 4, 2020, the foregoing instrument was filed
electronically with the Clerk of the Court for Cape Girardeau County to be served by operation
of the Court’s electronic filing system upon the attorneys of record.

                                            By: ___/s/Matthew D. Glenn__________
6/5/2020    Case: 1:20-cv-00136-SNLJ Doc. #:Case.net:
                                              1-1 20NM-CV00014
                                                      Filed: 06/17/20     Page: 15 of 16 PageID #: 20
                                                                 - Docket Entries




                                                                                              Search for Cases by: Select Search Method...

  Judicial Links   |   eFiling   |    Help      |   Contact Us    |   Print                                 GrantedPublicAccess   Logoff DLOKEEFE87

                   20NM-CV00014 - BRIAN A BURTON V SWIFT TRANSPORTATION COMPAN
                                            ET AL (E-CASE)


                                     This information is provided as a service and is not considered an official court record.

 Click here to eFile on Case                 Sort Date Entries:                                               Display Options:
                                                                Descending                                                       All Entries
 Click here to Respond to Selected Documents
                                                                                                Ascending


  03/16/2020           Summ Issd- Circ Pers Serv O/S
                       Document ID: 20-SMOS-14, for HARRIS, CHARLES A.
                       Summ Issd- Circ Pers Serv O/S
                       Document ID: 20-SMOS-13, for SWIFT TRANSPORTATION COMPANY.
                       Note to Clerk eFiling
                           Filed By: ANDREW RICHARD TARRY
                       Correspondence Filed
                       Request for Summons.
                         Filed By: ANDREW RICHARD TARRY
                         On Behalf Of: BRIAN ANTHONY BURTON

  03/05/2020           Order Withdrawing Attorney:

  03/04/2020           Motion of Withdrawl of Counsel
                       Motion to Withdraw; Electronic Filing Certificate of Service.
                         Filed By: MATTHEW D GLENN
                         On Behalf Of: BRIAN ANTHONY BURTON

  01/28/2020           Entry of Appearance Filed
                       Entry of Appearance; Electronic Filing Certificate of Service.
                          Filed By: ANDREW RICHARD TARRY
                          On Behalf Of: BRIAN ANTHONY BURTON

  01/09/2020           Filing Info Sheet eFiling
                           Filed By: MATTHEW D GLENN
                       Note to Clerk eFiling
                           Filed By: MATTHEW D GLENN
                       Confidential Address Filed
                       CONFIDENTIAL CASE FILING INFORMATION SHEET - NON-DOMESTIC RELATIONS.
                         Filed By: MATTHEW D GLENN
                         On Behalf Of: BRIAN ANTHONY BURTON
                       Pet Filed in Circuit Ct
                       PETITION.
                       Judge Assigned

https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                                                          1/2
6/5/2020    Case: 1:20-cv-00136-SNLJ Doc. #:Case.net:
                                              1-1 20NM-CV00014
                                                      Filed: 06/17/20     Page: 16 of 16 PageID #: 21
                                                                 - Docket Entries
 Case.net Version 5.14.0.17                                Return to Top of Page            Released 11/25/2019




https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                     2/2
